DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on January 22, 2020, is acknowledged.
Claims 1-9 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being (a)(2) by He et al. (CN 209625718 U).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 1, He discloses an indicator light, comprising: a mirror (5), wherein a protrusion (2, Fig. 1) is formed around the edge of the mirror such that the mirror (5) surrounds a cavity with an opened bottom end, the mirror (5) forms at least one paraboloid (4) at a top end of the cavity, and multiple reflection pieces are uniformly arranged on the paraboloid (Fig. 2); a lens (6), wherein the lens covers the mirror and seals the protrusion (Fig. 1), and a surface of the lens has etched optical dermatoglyph or electrical discharge machining marks (π[0013]); and at least one light bead (7), which is arranged in the cavity.
Regarding claim 2, He discloses an indicator light wherein the mirror forms three paraboloids at the top end of the cavity (Fig. 1).
Regarding claim 3, He discloses an indicator light wherein the reflection piece (5) is a square reflection piece (Fig. 2).
Regarding claim 4, He discloses an indicator light wherein the number of the light beads is three (Fig. 2).
Regarding claim 5, He discloses an indicator light wherein slots (8) are arranged in an inner side wall of the protrusion, an insert plate (9) is inserted in the slots, and the light bead is fixed to the insert plate (Fig. 2).
Regarding claims 6, 8 and 9, He discloses an indicator light wherein a light emission angle of the light bead is 120 degrees or 60 degrees (π[0038]).
Regarding claim 7, He discloses an indicator light wherein a welding rib (10) is arranged around the lens, and the lens (6) is in welding seal with the mirror (5) through the welding rib.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 105313788 A).
Regarding claim 1, Hu discloses an indicator light, comprising: a mirror (311), wherein a protrusion (311a, Fig. 5) is formed around the edge of the mirror such that the mirror (311) surrounds a cavity with an opened bottom end, the mirror (5) forms a bowl-shaped at a top end of the cavity (Fig. 4), and multiple reflection pieces are uniformly arranged on the bowl-shaped (Fig. 4); a lens (2), wherein the lens covers the mirror and seals the protrusion (Fig. 2), and a surface of the lens has etched optical dermatoglyph or electrical discharge machining marks (21, π[0013]); and at least one light bead (310), which is arranged in the cavity. Hu fails to state wherein the bowl-shaped mirror is parabolic. One skilled in the art would have reasonably contemplate optimizing the shape of the mirror to have a parabolic shaped in order to achieve a desired light emission pattern, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to modify the bowl-shaped mirror disclosed by Hu to a parabolic-shaped mirror in order to achieve a desired light emission pattern.
Regarding claim 3, Hu discloses an indicator light wherein the reflection piece (5) is a square reflection piece (Fig. 4).


Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879